Detailed Action
          Status of Claims
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-42 are presented for examination.
Claims 1-42 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bartly et al. (US Patent Application Pub. No: 20180124557 A1)  in view of Meyers (US Patent Application Pub. No: 20070115859 A1).

          As per claim 1,Bartly teaches a machine-type communication device [Fig.1, Electronic marine navigation device 12],  comprising: 
         a receiver that receives sensor data from a plurality of operational systems [paragraphs 0031;0040;…, Inputs 24 may be any wireless or wired device or devices or ports for receiving data from the input sources 18 and transferring the received data to the processing system 16.]; 
       5a cellular connection for transmitting the data from the marine electronic device [paragraphs 0031;0040,  Outputs 26 may be also any wireless or wired device or devices or ports for transmitting data from the processing system 16 to one or more output devices 20.],  to a cloud network [Abstract, paragraphs 0031;0040, Marine data on the mobile communications device can include marine data transferred to the mobile communications device from marine navigation devices on another boat of the user and can include marine data of other users in a user community who uploaded that marine data to the cloud-based information system and selected to share it with other users.]; and 
        performs a volatility assessment to determine when to save the data for transmission to the could network [paragraph 0055, system 10 performs additional operations to determine whether the data in data sets 40 and 42 for item B are the same.], and when to transmit the data to the cloud network [Abstract, paragraphs  Marine data on the mobile communications device can include marine data transferred to the mobile communications device from marine navigation devices on another boat of the user and can include marine data of other users in a user community who uploaded that marine data to the cloud-based information system and selected to share it with other users.].  
        Bartly doesn’t explicitly teaches a processor that dynamically creates data channels based on the plurality of operational systems.
        Meyers discloses a processor that dynamically creates data channels based on the plurality of operational systems [Abstract, paragraphs 0019;0035,The system also contains a cellular communications device, a satellite communications device, or both, which are used to transmit information to, and receive commands from remote central monitoring station.  The system includes a method which creates dynamic links between the containers using the short range channel.  Containers are organized in networks and sub networks, and have built in redundancy features.].
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Meyers‘s dynamic assignment of communication links between containers using a short range wireless communication device and providing a level of redundancy within a container monitoring system into Bartly’s a marine communications network for enabling wireless communications functionality on a marine vessel and an electronic navigation device is installed on the marine vessel comprising a processor and a memory storing a first marine data set for the befit of dynamic communication controller creates the dynamic links between the containers using the short range channel, thus providing more robust communication  the system (Meyers,[0018]-[0020]) to obtain the invention as specified in claim 1.

         As per claim 2, Bartley and Meyers teach all the limitations of claim 1 above, where Bartley teaches, a device, wherein unknown operational systems are identified and a new channel is created to interact with the identified operational system [Bartley, paragraph 0037,… , the processor of the mobile communications device and/or the processor of the marine electronic device selects the marine data with a version identifier (i.e., data item version number) determined to be newer and corresponding to the identified item.].  

            As per claim 3, Bartley and Meyers teach all the limitations of claim 1 above, where Bartley teaches, a device, wherein the processor creates new channels in the device and in 15the cloud network for the plurality of operational systems [Bartley, paragraph 0037,… , the processor of the mobile communications device and/or the processor of the marine electronic device selects the marine data with a version identifier (i.e., data item version number) determined to be newer and corresponding to the identified item.].  

           As per claim 4, Bartley and Meyers teach all the limitations of claim 1 above, where Bartley teaches, a device, wherein the processor links sensor data to pre-Bartley, Abstract, paragraphs 0031;0040, Marine data on the mobile communications device can include marine data transferred to the mobile communications device from marine navigation devices on another boat of the user and can include marine data of other users in a user community who uploaded that marine data to the cloud-based information system and selected to share it with other users.].

         As per claim 5, Bartley and Meyers teach all the limitations of claim 1 above, where Bartley teaches, a device, wherein unknown operational systems are identified when an incoming PGN is not linked to an existing channel [Bartley, Abstract, paragraphs 0031;0040, Marine data on the mobile communications device can include marine data transferred to the mobile communications device from marine navigation devices on another boat of the user and can include marine data of other users in a user community who uploaded that marine data to the cloud-based information system and selected to share it with other users.].  

          As per claim 6, Bartley and Meyers teach all the limitations of claim 5 above, where Bartley teaches, a device, wherein the receiver receives the data through a bus connected to the device [Bartley, Abstract, paragraphs 0005; 0031;0040, The system further enables data synchronization of the marine data or data update stored on the mobile communication device that was received from the remote electronic device and the data synchronization of marine data stored in the marine electronic navigation 

          As per claim 7, Bartley and Meyers teach all the limitations of claim 6 above, where Bartley teaches, a device, wherein the bus is a CAN bus [Bartley, Abstract, paragraphs 0005; 0031;0040, The system further enables data synchronization of the marine data or data update stored on the mobile communication device that was received from the remote electronic device and the data synchronization of marine data stored in the marine electronic navigation system, without connecting to a remote electronic server, using wireless communication functionality of a marine communications network located on the marine vessel.].  

          As per claim 8, Bartley and Meyers teach all the limitations of claim 1 above, where Bartley teaches, a device, wherein the plurality of operational systems is selected from a group comprising: engine, fluid tanks, depth finders, bilge sensors, bilge pumps, wind sensors, 30location tracking and positioning devices, gyroscopic stabilization systems, GPS sensors, security systems, environment sensors, power systems, geo-fence sensors, battery monitoring 32Attorney Docket No.: S 106445 1050US sensors, engine metrics sensors, security sensors, shore power sensors, temperature sensors, remote switching sensors, and fluid tank sensors [Bartley, Abstract, paragraphs 0005; 0031; 0040;Input sources 18 may be buttons, keys, and/or touch screens for manual human input of selections and/or information and/or may be sensors (such as a temperature sensor, a transducer, etc.).].  

         As per claim 9, Bartley and Meyers teach all the limitations of claim 1 above, where Bartley teaches, a device, wherein when performing the volatility assessment, the processor 5determines whether a change in the data exceeds a predetermined threshold [Bartley, Abstract, paragraphs 0031;0040, Marine data on the mobile communications device can include marine data transferred to the mobile communications device from marine navigation devices on another boat of the user and can include marine data of other users in a user community who uploaded that marine data to the cloud-based information system and selected to share it with other users.].  

         As per claim 10, Bartley and Meyers teach all the limitations of claim 9 above, where Bartley teaches, a device, wherein the predetermined threshold is based on a percent difference, an absolute difference, or a combination of a percent difference, an absolute difference [Bartley, Abstract, paragraphs 0031;0040, Marine data on the mobile communications device can include marine data transferred to the mobile communications device from marine navigation devices on another boat of the user and can include marine data of other users in a user community who uploaded that marine data to the cloud-based information system and selected to share it with other users.].  

         As per claim 11, Bartley and Meyers teach all the limitations of claim 10 above, where Bartley teaches, a device, wherein the processor uses data averaging to perform the volatility assessment [Bartley, Abstract, paragraphs 0031;0040;0055,…, system 10 

         As per claim 12, Bartley and Meyers teach all the limitations of claim 10 above, where Meyers teaches, a device, wherein a normal average is used for the data averaging [Meyers, paragraph 0019, Successful communications may be achieved by forming a series of communications relay links using the short range wireless interface in order to send and receive information to the central monitoring station that would normally be sent directly by a container through their respective satellite or cellular link.].  

          As per claim 13, Bartley and Meyers teach all the limitations of claim 11 above, where Bartley teaches, a device, wherein a rolling average is used for the data averaging [Bartley, Abstract, paragraphs 0031; 0040; 0055,…, system 10 performs additional operations to determine whether the data in data sets 40 and 42 for item B are the same.].  

         As per claim 14, Bartley and Meyers teach all the limitations of claim 13 above, where Bartley teaches, a device, wherein the rolling average is computed using 15 primary samples and 60 secondary samples to realize a 15 minute simple moving average of samples 20taken every second [Bartley, Abstract, paragraphs 0031;0040; 0055,…, system 10 performs additional operations to determine whether the data in data sets 40 and 42 for item B are the same.].  

          As per claims 15-28, claims 15-28 are rejected in accordance to the same rational and reasoning as the above claims 1-14, wherein claims 15-28 are   the method claims for the device of claims 1-14.

          As per claims 29-42, claims 29-42 are rejected in accordance to the same rational and reasoning as the above claims 1-14, wherein claims 29-42 are  the device claims for the device of claims 1-14.

                                  Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
         Williams et al. (US Patent Application Pub. No: 20160253150 A1) teaches various implementations described herein are directed to a marine electronics device. Williams discloses the marine electronics device may include a microphone configured to receive one or more voice commands for performing one or more marine based tasks. Williams suggests the marine electronics device may include a processor and memory 
including instructions that cause the processor to perform the one or more marine based tasks corresponding to the one or more voice commands received via the microphone. 

         Letca et al.(US Patent Application Pub. No: 20130185147 A1) teaches a systems, apparatus and methods that give selling actors the abilities and means to sell products and services by providing inferred dynamic offers to buying actors subject to buying actors locations. Letca discloses a systems, apparatus and methods that give selling actors the abilities and means to acquire information from the environment in the proximity of mobile device holders and use this information to generate inferred dynamic offers. Letca suggests a systems, apparatus and methods that give selling actors the abilities to infer dynamic offers subject of information received from mobile device holders and location. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/GETENTE A YIMER/Primary Examiner, Art Unit 2181